Acknowledgment
The amendment filed on February 7, 2022, responding to the Office Action mailed on November 9, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-12 and 14-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose a manufacture method of an electronic device comprising a stretching region and non-stretching regions on both sides of the stretching region, the method comprising: providing a flexible substrate, the flexible substrate comprising a stretching portion and non-stretching portions on both sides of the stretching portion, wherein the stretching  portion and the non-stretching portions respectively correspond to the stretching region and the non-stretching regions; stretching the stretching portion in a direction perpendicular to a longitudinal direction of the stretching portion, and then fixing the stretching portion and allowing the stretching portion to be maintained in a stretching state; forming circuit structures on the non-stretching portions; and  releasing the fixing of the stretching portion to allow the stretching portion to be restored.
Claims 2-12 and 20
Regarding claim 14, the prior art fails to disclose the device of 14 comprising: a flexible cover plate on a side of the circuit structures away from the flexible substrate to cover the circuit structures.
Claims 15-17 depend directly or indirectly on claim 14 and are allowable on that basis.
Regarding claim 18, the prior art fails to disclose the tool of claim 18 wherein the bearing platform comprises at least two portions, a gap between adjacent two portions is adjustable, and the two or more fixing portions are respectively at edge positions of the two portions closer to the gap, so as to allow the flexible substrate that is fixed to be stretched only at a position corresponding to the gap. 
Claims 19-20 depend directly or indirectly on claim 18 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893